MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceedings in which the petitioner, John William Magerus, seeks a writ of habeas corpus from this Court for his release, for the apparent reason that he entered a plea of guilty because he thought it was useless to go to trial.
The State has filed a Demurrer for the reason that the petition fails to state a cause of action, and more particularly, state that the petition herein affirmatively alleges that petitioner entered a plea of guilty to the charge against him and fails to allege that said plea was not entered knowingly and voluntarily. The petitioner admits and acknowledges that he was represented by counsel at the time he entered his plea.
This Court has carefully read the petition, and are of the opinion that the State’s Demurrer should be sustained.
The writ prayed for is, accordingly, denied.
BUSSEY and BRETT, JJ., concur.